United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
L.S., Appellant
and
DEPARTMENT OF HOMELAND SECURITY,
CUSTOMS & BORDER PROTECTION,
Pembroke Pines, FL, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 14-1243
Issued: October 3, 2014

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
COLLEEN DUFFY KIKO, Judge
ALEC J. KOROMILAS, Alternate Judge

JURISDICTION
On May 6, 2014 appellant filed a timely appeal from a December 13, 2013 merit decision
of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant met his burden of proof to establish that his low back
condition is causally related to factors of his employment.
FACTUAL HISTORY
On August 8, 2013 appellant, then a 45-year-old customs and border patrol supervisor,
filed a traumatic injury claim alleging that on July 18, 2013 he felt sharp back pain when, while
1

5 U.S.C. § 8101 et seq.

sitting at his desk, he made a sudden move to answer the door. He indicated that the injury was
to his lumbar discs and that he had nerve inflammation. Appellant did not stop work.
Appellant submitted emergency room records that included a July 19, 2013 report from
Dr. Jessica Quinones-De Echegaray, Board-certified in emergency medicine, diagnosing back
sprain. In another July 19, 2013 report, Dr. Quinones-De Echegaray noted that appellant began
experiencing severe back pain while performing his regular duties at work, which was described
as a desk job. She also noted that appellant had a preexisting L4-L5 disc problem prior to this
incident. On July 19, 2013 Dr. Orlando Enrizo, Board-certified in radiology, conducted a
computerized tomography (CT) scan which revealed mild degenerative disease of the lumbar
spine. Appellant was found to have broad-based disc bulge, bilateral facet hypertrophy and
hypertrophy of the ligamentum flavum in the L4-L5 level. Dr. Enrizo also advised that the CT
scan revealed a broad-based disc bulge in the L5-S1 level.
In a July 23, 2013 report, Dr. Keith Gould, an osteopath specializing in emergency
medicine, diagnosed acute low back pain and bulging disc of backbone. In a July 29, 2013
report, Dr. Dionne Casthely, a Board-certified physiatrist, diagnosed lumbar facet joint pain and
referred appellant to pain management. August 1, 2013 treatment notes signed by Dr. Moises
Lustgarten, Board-certified in anesthesiology and pain medicine, indicated that appellant
underwent a procedure to reduce pain, as referred by Dr. Casthely.
In a November 5, 2013 letter, OWCP advised appellant of the type of medical evidence
needed to establish the claim. In particular, it noted that a physician’s opinion supported by
medical explanation was needed to support that a work incident caused or aggravated his claimed
injury. Appellant was advised that he had 30 days to submit additional medical evidence.
In response, appellant submitted a July 24, 2013 report where Dr. Casthely noted that the
onset of pain was sudden and without injury and that it occurred as appellant got up from his
desk chair. Dr. Casthely stated that appellant was an officer who wore a 15-pound belt around
his waist at all times. She reported his CT scan results and advised that he had “an episode” five
years earlier, which was treated with three injections. Lumbar examination was positive for
severe spasm, midline tenderness and pain in the sacroiliac joint. Straight-leg raising produced
back pain only. There was no neurological deficit. Dr. Casthely diagnosed acute lumbago.
By decision dated December 13, 2013, OWCP denied appellant’s claim on the grounds
that the medical evidence did not establish that he sustained an injury or medical condition that
was causally related to the accepted work event.
LEGAL PRECEDENT
An employee seeking compensation under FECA has the burden of establishing the
essential elements of his or her claim by the weight of reliable, probative and substantial
evidence,2 including that he or she is an “employee” within the meaning of FECA and that he or
she filed his or her claim within the applicable time limitation.3 The employee must also
2

J.P., 59 ECAB 178 (2007); Joseph M. Whelan, 20 ECAB 55, 57 (1968).

3

R.C., 59 ECAB 427 (2008).

2

establish that he or she sustained an injury in the performance of duty as alleged and that his or
her disability for work, if any, was causally related to the employment injury.4
Rationalized medical opinion evidence is generally required to establish causal
relationship. The opinion of the physician must be based on a complete factual and medical
background, must be one of reasonable medical certainty and must be supported by medical
rationale explaining the nature of the relationship between the diagnosed condition and the
specific employment factors identified by the claimant.5
ANALYSIS
Appellant claimed that he sustained a low back injury on July 18, 2013 when, while
sitting at his desk, he made a sudden move to answer the door in his office. The evidence of
record supports that the claimed incident occurred. Therefore, the Board finds that the first
component of fact of injury is established. However, the medical evidence of record is
insufficient to establish that the employment incident on July 18, 2013 caused a back injury.
In her July 19, 2013 emergency treatment reports, Dr. Quinones-De Echegaray diagnosed
back sprain and mild degenerative disease of the lumbar spine. She noted that the injury
occurred as appellant stood from his desk chair while performing his regular duties at work.
However, Dr. Quinones-De Echegaray appears to merely state the history as reported to her by
appellant. To the extent that this represents her own opinion on causal relationship, she did not
explain how this employment incident caused or contributed to his diagnosed condition.6
Furthermore, the Board has found that the mere fact that a condition manifests itself or is
worsened during employment period does not raise an inference of causal relationship between
the two.7 Consequently, these reports are insufficient to discharge appellant’s burden of proof.
In her July 24, 2013 report, Dr. Casthely diagnosed acute lumbago. She noted that the
onset of pain was sudden and without injury and that it occurred as appellant got up from his
desk chair. Dr. Casthely also noted that he wore a 15-pound belt around his waist at all times for
work. Although she describes the circumstances surrounding the onset of appellant’s back pain,
she does not state a clear opinion as to the causal relationship between the injury and the workrelated tasks of his employment. The statement noting that appellant wears a 15-pound belt does
not in itself explain how the injury is related to factors of his employment. Dr. Casthely’s
July 29, 2013 report did not address the history of injury or causal relationship. The Board has
held that medical evidence that does not offer any opinion regarding the cause of an employee’s
condition is of limited probative value on the issue of causal relationship.8
4

Elaine Pendleton, 40 ECAB 1143, 1145 (1989).

5

I.J., 59 ECAB 408 (2008); Victor J. Woodhams, 41 ECAB 345 (1989).

6

Joan R. Donovan, 54 ECAB 615, 621 (2003); Ern Reynolds, 45 ECAB 690, 696 (1994).

7

Patricia Bolleter, 40 ECAB 373 (1988).

8

See Jaja K. Asaramo, 55 ECAB 200 (2004) (medical evidence that does not offer any opinion regarding the
cause of an employee’s condition is of diminished probative value on the issue of causal relationship).

3

Similarly, other medical evidence, including reports by Drs. Gould and Lustgarten, are
insufficient to establish the claim as this evidence does not specifically address whether the
July 18, 2013 work incident caused or aggravated a diagnosed medical condition.
Appellant may submit new evidence or argument as part of a formal written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant did not establish that he sustained a traumatic injury
caused by a work-related event.
ORDER
IT IS HEREBY ORDERED that the December 13, 2013 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: October 3, 2014
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

4

